DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 4/29/2021
Claims 1-20 are pending. Claims 1, 10, and 16 are independent.

Response to Amendments
The amendment to the specification to change the Title of the invention is noted and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As noted in the interview held 4/29/2021, Lu does not have specific batch or bulk applying of replicated or forwarded transactions. To the extent Lu is maintained, Examiner would note that Lu as in [0047] describes that change records from a source databases corresponding to a specific transaction are forwarded/sent to the target database. This includes as in [0048] that such changes are uncommitted, when there is no corresponding source commit record. Then as in [0049], these uncommitted changes are either eagerly applied or “stored until a commit record is received”, such as in [0051] wherein “commit record is received” and “any remaining unapplied changes for the associated transaction are applied.” This has generally then a staging/storing of uncommitted sources changes on the target database, and applying such for a specific “associated transaction” but not any explicit batch, group, or bulk applying other than being “associated” with the same transaction. Therefore, a new reference is applied in combination to teach this explicit bulk application.
With regards to the amendments to dependent claim 7, such appears to still be taught by Lu in the paragraphs cited above, notwithstanding the limitations of the independent claims requiring a new grounds of rejection for “bulk application”, claim 7 only further recites “all changes included in the transaction are forwarded to and stage at the target prior to commit or rollback of the transaction at the target.” While Lu as cited before noted eager replication as in [0049] actually applied/committed the transactions and changes before commit at the source, Lu as in [0047]-[0051] as above explicitly also encompasses as in [0049] all uncommitted changes for a transaction are “stored until a commit record is received.” This occurs when as in [0049] the records are not determined to be “eager transaction” based on number, size, memory limits, etc. Thus, when all the records fall outside this determination then all records are stored or staged at the target prior to committing at the target when as in [0049] and [0051] a commit record is received from the source and then “unapplied changes records” are applied/committed at the target. Thus Lu still teaches these limitations as in claim 7 and the argument otherwise is unpersuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, 10, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., U.S. Patent Pub. No. 2015/0205850 (hereinafter Lu) in view of Brodt et al., U.S. Patent Pub. No. 2017/0322993 (hereinafter Brodt).

Regarding claim 1, Lu in the analogous art of replicating ongoing uncommitted transactions teaches:
A computer-implemented method comprising: (See Lu Abstract, [0007], [0020], [0069], [0111], and claim 1 wherein the invention is implemented as computing method/techniques for carrying out the described operations).
identifying changes being made to a source database as part of an ongoing transaction at a source, the identifying being performed as the changes are made to the source database and as the transaction remains ongoing prior to commit or rollback of the transaction at the source, (See Lu [0030]-[0034] wherein changes made to source database as part of an ongoing transaction are identified 
wherein the source and a target are in a replication relationship in which data of the source database at the source is replicated to destinations in a target database at the target; (See Lu [0029] source and target databases as shown in Fig. 1 wherein the relationships is “replicating data between a source database and a target database”).
forwarding, to the target, as the transaction remains ongoing prior to commit or rollback thereof, indications of the changes being made to the source, for triggered … application (See Lu block 308 of Fig. 3 and [0049]-[0050] identifies uncommitted changes to replicate to be applied/replicated to target while the transaction is ongoing. See further [0057] “first plurality of change records” from source is “applied on the target database” (i.e. forwarded and applied) “before receiving and/or otherwise processing a first commit record” for the transaction, such that the transaction is ongoing. And see as in [0049] for non-eager transactions that are uncommitted change records may be stored until a commit record is received.” See also [0006] and [0022] eliminates latency by not waiting for transaction to commit at source before replicating changes to target).
based on ending the transaction at the source, sending to the target an indication of transaction end, the indication of transaction end indicated to the target whether or not to apply and commit the changes (See Lu [0051] when the transaction is completed and no longer live at the source, commit record is created/received and then “notifies” (i.e. sends indication) of the commit at the source 
Lu does not explicitly teach bulk application of changes as:
[forwarding changes from source to target] for triggered bulk application of the changes to the target database; and (But note Lu [0051] triggered apply of stored uncommitted transactions based on received commit record from source).
[indication to the target to] apply and commit the changes as part of the bulk application thereof to the target database. (But note Lu as in [0051] commit indication to commit uncommitted changes of associated transaction and/or [0093] alternatively a rollback notification to not commit such transaction changes at the target, but not explicitly as a bulk/batch operation).
However, Brodt in the analogous art of staging and batching transaction changes for application at a target database teaches:
[forwarding changes from source to target] for… bulk application of the changes to the target database; and (See Brodt Fig. 1 Apply Engine with staging and batching and then as in [0112]-[0113] target database receives changes/statements from the source into the “staging area” where “batched changes are applied” or otherwise applied in “batch fashion” based on having “been previously executed in the source database” (i.e. committed). That is the batch application is triggered after being staged as a group of statements for the associated transaction. Note Lu as above already teaches triggering application of the stored uncommitted changes for an “associated transaction” and Brodt here describes hoe bulk/batch staging and application is done for a transaction once committed (i.e. triggered) as in Lu).
[indication to the target to] apply and commit the changes as part of the bulk application thereof to the target database. (See Brodt Fig. 1 Apply Engine with staging and batching and then as in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brodt with the teachings of Lu. One having ordinary skill in the art would have been motivated to combine the staging of transaction changes for bulk/batch  application as a group with the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lu in order to ensure the state and referential integrity of databases are preserved if complex transactions fail, while reducing wait times for successful commit and synchronization. The combination of waiting to apply changes until committed, but not waiting to transfer data reduces the latency in commit once such is indicated. This combination then improves and forms a type of synchronized commit almost such that when committed at a source, little work is left to apply and commit data at a target, while still allowing for rollback in cases of failure. See Brodt as in [0025].

Regarding claim 2, Lu in view of Brodt as applied above to claim 1 further teaches:
The method of claim 1, wherein each identified change of the identified changes corresponds to a respective trigger to forward a respective indication of the identified change to the target. (See Lu [0031], [0034], [0032], [0036]-[0037] wherein replication data include identified changes in a transaction to source database that trigger replication to a target database by extraction client. Based on the replication relationship as in [0004] all changes trigger such replication/forwarding).

Regarding claim 4, Lu in view of Brodt as applied above to claim 1 further teaches:
The method of claim 1, wherein the identifying comprises reading one or more transaction logs at the source and parsing transaction log records for the changes. (See Lu [0029]-[0030] source 

Regarding claim 6, Lu in view of Brodt as applied above to claim 1 further teaches:
The method of claim 1, wherein at transaction end, the identified changes have all been forwarded to the target as part of the forwarding. (See Lu [0021], [0051], [0059], and [0070] wherein replication data forwards all identified changes in a transaction at transaction end and commit and finishes applying all changes to a target database for committing the transaction).

Regarding claim 7, Lu in view of Brodt as applied above to claim 1 further teaches:
The method of claim 1, wherein, based on the forwarding, all changes included in the transaction are forwarded to and staged at the target prior to commit or rollback of the transaction at the source. (See Lu [0021]-[0022], [0034], [0050], [0057], [0065], [0068], and [0093] wherein transaction is forwarded, staged, at target before committing at the target. Specifically, as in [0047]-[0051], and particularly [0049] all uncommitted changes forwarded to a target for a transaction are “stored until a commit record is received.” This occurs when as in [0049] the records are not determined to be “eager transaction” based on number, size, memory limits, etc. Thus, when all the records fall outside this determination then all records are stored or staged at the target prior to committing at the target when as in [0049] and [0051] a commit record is received from the source and then “unapplied changes records” are applied/committed at the target).

Regarding claim 8, Lu in view of Brodt as applied above to claim 1 further teaches:
The method of claim 1, wherein the transaction end comprises a rollback of the transaction at the source, and wherein the indication of transaction end sent to the target comprises an indication of rollback of the transaction. (See Lu [0024] and [0092]-[0094] wherein the transaction end comprises rollback at the source and the “rollback on the source database is represented in the replication data by a rollback notification” sent to the target indicating rollback of the application).

Regarding claim 10, Lu in the analogous art of replicating ongoing uncommitted transactions teaches:
 A computer system comprising: (See Lu Fig. 9, [0003], [0109]-[0118] wherein the invention is implemented as a computer system).
a memory; and (See Lu Fig. 9, Items 906, 908, 910 are all memories and see [0109]-[0118] wherein such memory is part of the computer system).
a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: (See Lu Fig. 9, Item 904 processor in connection through bus 902 with the memories and see [0109]-[0118] wherein computer system carries out technique/method of invention using such processor to execute instructions stored in the memory).
identifying changes being made to a source database as part of an ongoing transaction at a source, the identifying being performed as the changes are made to the source database and as the transaction remains ongoing prior to commit or rollback of the transaction at the source, (See Lu [0030]-[0034] wherein changes made to source database as part of an ongoing transaction are identified as “replication data” created to be replicated to target. See also [0054]. As in [0037], [0041], [0043] this includes replication data that is generated based on the ongoing transaction, where as in [0047]-[0050] wherein it is determined the transaction is prior to commit/rollback as in [0048] and block 304 of Fig. 3 and then identifies changes to replicate eagerly to be applied/replicated to target while the transaction is ongoing as in [0049]-0050] and [0057]. See also [0006] and [0022] eliminates latency by not waiting 
wherein the source and a target are in a replication relationship in which data of the source database at the source is replicated to destinations in a target database at the target; (See Lu [0029] source and target databases as shown in Fig. 1 wherein the relationships is “replicating data between a source database and a target database”).
forwarding, to the target, as the transaction remains ongoing prior to commit or rollback thereof, indications of the changes being made to the source, for triggered … application (See Lu block 308 of Fig. 3 and [0049]-[0050] identifies uncommitted changes to replicate to be applied/replicated to target while the transaction is ongoing. See further [0057] “first plurality of change records” from source is “applied on the target database” (i.e. forwarded and applied) “before receiving and/or otherwise processing a first commit record” for the transaction, such that the transaction is ongoing. And see as in [0049] for non-eager transactions that are uncommitted change records may be stored until a commit record is received.” See also [0006] and [0022] eliminates latency by not waiting for transaction to commit at source before replicating changes to target).
based on ending the transaction at the source, sending to the target an indication of transaction end, the indication of transaction end indicated to the target whether or not to apply and commit the changes (See Lu [0051] when the transaction is completed and no longer live at the source, commit record is created/received and then “notifies” (i.e. sends indication) of the commit at the source to the “apply coordinator” at the target. See also [0059] target receives “commit record” indicating “transaction has been committed on the source database” sent from source data to target. See also [093] rollback notification rather than commit notification).
Lu does not explicitly teach bulk application of changes as:
for triggered bulk application of the changes to the target database; and (But note Lu [0051] triggered apply of stored uncommitted transactions based on received commit record from source).
[indication to the target to] apply and commit the changes as part of the bulk application thereof to the target database. (But note Lu as in [0051] commit indication to commit uncommitted changes of associated transaction and/or [0093] alternatively a rollback notification to not commit such transaction changes at the target, but not explicitly as a bulk/batch operation).
However, Brodt in the analogous art of staging and batching transaction changes for application at a target database teaches:
[forwarding changes from source to target] for… bulk application of the changes to the target database; and (See Brodt Fig. 1 Apply Engine with staging and batching and then as in [0112]-[0113] target database receives changes/statements from the source into the “staging area” where “batched changes are applied” or otherwise applied in “batch fashion” based on having “been previously executed in the source database” (i.e. committed). That is the batch application is triggered after being staged as a group of statements for the associated transaction. Note Lu as above already teaches triggering application of the stored uncommitted changes for an “associated transaction” and Brodt here describes hoe bulk/batch staging and application is done for a transaction once committed (i.e. triggered) as in Lu).
[indication to the target to] apply and commit the changes as part of the bulk application thereof to the target database. (See Brodt Fig. 1 Apply Engine with staging and batching and then as in [0112]-[0113] target database receives changes/statements from the source into the “staging area” where “batched changes are applied” or otherwise applied in “batch fashion” to the target database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brodt with the teachings of Lu. One having ordinary 

Regarding claim 11, Lu in view of Brodt as applied above to claim 10 further teaches:
The computer system of claim 10, wherein each identified change of the identified changes corresponds to a respective trigger to forward a respective indication of the identified change to the target. (See Lu [0031], [0034], [0032], [0036]-[0037] wherein replication data include identified changes in a transaction to source database that trigger replication to a target database by extraction client. Based on the replication relationship as in [0004] all changes trigger such replication/forwarding).

Regarding claim 14, Lu in view of Brodt as applied above to claim 10 further teaches:
The computer system of claim 10, wherein at transaction end, the identified changes have all been forwarded to the target as part of the forwarding. (See Lu [0021], [0051], [0059], and [0070] wherein replication data forwards all identified changes in a transaction at transaction end and commit and finishes applying all changes to a target database for committing the transaction).


A computer program product comprising: (See Lu [0111]-[0114] wherein invention is a computer program product as a machine-readable medium).
a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: (See Lu [0111]-[0114] wherein a machine-readable medium is read/processed by a processor/circuit to execute stored instructions and carry out operations/method/technique of the invention).
identifying changes being made to a source database as part of an ongoing transaction at a source, the identifying being performed as the changes are made to the source database and as the transaction remains ongoing prior to commit or rollback of the transaction at the source, (See Lu [0030]-[0034] wherein changes made to source database as part of an ongoing transaction are identified as “replication data” created to be replicated to target. See also [0054]. As in [0037], [0041], [0043] this includes replication data that is generated based on the ongoing transaction, where as in [0047]-[0050] wherein it is determined the transaction is prior to commit/rollback as in [0048] and block 304 of Fig. 3 and then identifies changes to replicate eagerly to be applied/replicated to target while the transaction is ongoing as in [0049]-0050] and [0057]. See also [0006] and [0022] eliminates latency by not waiting for transaction to commit at source before replicating changes to target (i.e. transaction is live/ongoing while replicated to target)
wherein the source and a target are in a replication relationship in which data of the source database at the source is replicated to destinations in a target database at the target; (See Lu [0029] source and target databases as shown in Fig. 1 wherein the relationships is “replicating data between a source database and a target database”).
forwarding, to the target, as the transaction remains ongoing prior to commit or rollback thereof, indications of the changes being made to the source, for triggered … application (See Lu block 308 of Fig. 3 and [0049]-[0050] identifies uncommitted changes to replicate to be applied/replicated to target while the transaction is ongoing. See further [0057] “first plurality of change records” from source is “applied on the target database” (i.e. forwarded and applied) “before receiving and/or otherwise processing a first commit record” for the transaction, such that the transaction is ongoing. And see as in [0049] for non-eager transactions that are uncommitted change records may be stored until a commit record is received.” See also [0006] and [0022] eliminates latency by not waiting for transaction to commit at source before replicating changes to target).
based on ending the transaction at the source, sending to the target an indication of transaction end, the indication of transaction end indicated to the target whether or not to apply and commit the changes (See Lu [0051] when the transaction is completed and no longer live at the source, commit record is created/received and then “notifies” (i.e. sends indication) of the commit at the source to the “apply coordinator” at the target. See also [0059] target receives “commit record” indicating “transaction has been committed on the source database” sent from source data to target. See also [093] rollback notification rather than commit notification).
Lu does not explicitly teach bulk application of changes as:
[forwarding changes from source to target] for triggered bulk application of the changes to the target database; and (But note Lu [0051] triggered apply of stored uncommitted transactions based on received commit record from source).
[indication to the target to] apply and commit the changes as part of the bulk application thereof to the target database. (But note Lu as in [0051] commit indication to commit uncommitted changes of associated transaction and/or [0093] alternatively a rollback notification to not commit such transaction changes at the target, but not explicitly as a bulk/batch operation).

[forwarding changes from source to target] for… bulk application of the changes to the target database; and (See Brodt Fig. 1 Apply Engine with staging and batching and then as in [0112]-[0113] target database receives changes/statements from the source into the “staging area” where “batched changes are applied” or otherwise applied in “batch fashion” based on having “been previously executed in the source database” (i.e. committed). That is the batch application is triggered after being staged as a group of statements for the associated transaction. Note Lu as above already teaches triggering application of the stored uncommitted changes for an “associated transaction” and Brodt here describes hoe bulk/batch staging and application is done for a transaction once committed (i.e. triggered) as in Lu).
[indication to the target to] apply and commit the changes as part of the bulk application thereof to the target database. (See Brodt Fig. 1 Apply Engine with staging and batching and then as in [0112]-[0113] target database receives changes/statements from the source into the “staging area” where “batched changes are applied” or otherwise applied in “batch fashion” to the target database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brodt with the teachings of Lu. One having ordinary skill in the art would have been motivated to combine the staging of transaction changes for bulk/batch  application as a group with the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lu in order to ensure the state and referential integrity of databases are preserved if complex transactions fail, while reducing wait times for successful commit and synchronization. The combination of waiting to apply changes until committed, but not waiting to transfer data reduces the latency in commit once such is indicated. This combination then improves and forms a type of synchronized commit almost such that when committed at a source, little 

Regarding claim 19, Lu in view of Brodt as applied above to claim 16 further teaches:
The computer program product of claim 16, wherein at transaction end, the identified changes have all been forwarded to the target as part of the forwarding. (See Lu [0021], [0051], [0059], and [0070] wherein replication data forwards all identified changes in a transaction at transaction end and commit and finishes applying all changes to a target database for committing the transaction).

Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Brodt and further in view of Lee et al., U.S. Patent Pub. No. 2019/0303470, filed on 4/3/2018 (hereinafter Lee).

Regarding claim 3, Lu in view of Brodt, as applied above to claim 1 further teaches:
The method of claim 2,
Lu in view of Brodt does not explicitly teach staging the changes to be sent to the target as:
wherein based on the respective trigger, the method further comprises writing data from a transaction queue to a staging store at the source, and sending the data, as the indication of the change, across a network to a target agent of the target, as the transaction remains ongoing. (But note Lu as in [0032] generally wherein the “replication data 106 resides on the source database server 102 outside of the source database” which indicates generally staging the data, but not from a transaction queue to the staging store and Brodt as in Fi. 1 wherein capture engine generally has staging).
However, Lee in the analogous art of database change data capture with staging for replication teaches:
wherein based on the respective trigger, the method further comprises writing data from a transaction queue to a staging store at the source, and sending the data, as the indication of the change, across a network to a target agent of the target, as the transaction remains ongoing. (See Lu Fig. 1 and [0025]-[0027] and [0030]-[0032] wherein changes are extracted from transaction/record buffer (i.e. queue) or RLT queue to a replication log table (i.e. staging store) prior to sending to RLT subscriber/target as in [0003], [0022], and [0027]. See also [0041]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lu and Brodt. One having ordinary skill in the art would have been motivated to combine the transaction changes being written to a buffer/queue and staging store on a source side prior to propagation of the changes to the target as in Lee with the target bulk application of changes as in Brodt and the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce overhead in terms of latency and resources that may occur if the source table is locked. See Lee [0025]. The queue/buffer and staging store in Lee allows the changes to be captured and readied for propagation to a target table regardless of any locks on the source database/table due to the ongoing transaction changing data in the source database/table. This improves throughput and latency as the replication/propagation of the transaction does not need to wait for the database/table to be unlocked to identify/propagate the changes being made by the transaction.

Regarding claim 12, Lu in view of Brodt, as applied above to claim 11 further teaches:
The computer system of claim 11,
Lu in view of Brodt does not explicitly teach staging the changes to be send to the target as:
wherein based on the respective trigger, the method further comprises writing data from a transaction queue to a staging store at the source, and sending the data, as the indication of the change, across a network to a target agent of the target, as the transaction remains ongoing. (But note Lu as in [0032] generally wherein the “replication data 106 resides on the source database server 102 outside of the source database” which indicates generally staging the data, but not from a transaction queue to the staging store and Brodt as in Fi. 1 wherein capture engine generally has staging).
However, Lee in the analogous art of database change data capture with staging for replication teaches:
wherein based on the respective trigger, the method further comprises writing data from a transaction queue to a staging store at the source, and sending the data, as the indication of the change, across a network to a target agent of the target, as the transaction remains ongoing. (See Lu Fig. 1 and [0025]-[0027] and [0030]-[0032] wherein changes are extracted from transaction/record buffer (i.e. queue) or RLT queue to a replication log table (i.e. staging store) prior to sending to RLT subscriber/target as in [0003], [0022], and [0027]. See also [0041]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lu and Brodt. One having ordinary skill in the art would have been motivated to combine the transaction changes being written to a buffer/queue and staging store on a source side prior to propagation of the changes to the target as in Lee with the target bulk application of changes as in Brodt and the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce overhead in terms of latency and resources that may occur if the source table is locked. See Lee [0025]. The queue/buffer and staging store in Lee allows the changes to be captured and readied for propagation to a target table regardless of any locks on the source database/table due to the ongoing transaction changing data in the source database/table. This improves throughput and latency as the replication/propagation of the transaction does not need to wait for the database/table to be unlocked to identify/propagate the changes being made by the transaction.

Regarding claim 17, Lu in view of Brodt, as applied above to claim 16 further teaches:
The computer program product of claim 16, wherein each identified change of the identified changes corresponds to a respective trigger to forward a respective indication of the identified change to the target, and (See Lu [0031], [0034], [0032], [0036]-[0037] wherein replication data include identified changes in a transaction to source database that trigger replication to a target database by extraction client. Based on the replication relationship as in [0004] all changes trigger such replication/forwarding).
Lu in view of Brodt does not explicitly teach staging the changes to be send to the target as:
wherein based on the respective trigger, the method further comprises writing data from a transaction queue to a staging store at the source, and sending the data, as the indication of the change, across a network to a target agent of the target, as the transaction remains ongoing. (But note Lu as in [0032] generally wherein the “replication data 106 resides on the source database server 102 outside of the source database” which indicates generally staging the data, but not from a transaction queue to the staging store and Brodt as in Fi. 1 wherein capture engine generally has staging).
However, Lee in the analogous art of database change data capture with staging for replication teaches:
wherein based on the respective trigger, the method further comprises writing data from a transaction queue to a staging store at the source, and sending the data, as the indication of the change, across a network to a target agent of the target, as the transaction remains ongoing. (See Lu Fig. 1 and [0025]-[0027] and [0030]-[0032] wherein changes are extracted from transaction/record buffer (i.e. queue) or RLT queue to a replication log table (i.e. staging store) prior to sending to RLT subscriber/target as in [0003], [0022], and [0027]. See also [0041]-[0047]).
.

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Brodt and further in view of Ahmed et al., U.S. Patent Pub. No. 2016/0328461 (hereinafter Ahmed).

Regarding claim 5, Lu in view of Brodt, as applied above to claim 4 further teaches:
The method of claim 4, 
Lu does not explicitly teach:
wherein the parsing the transaction log records for the changes identifies data manipulation language statements that are identified by the transaction log records and are in-scope of the replication relationship, wherein the indications of the changes comprise the in-scope data manipulation language statements, 
the in-scope data manipulation language statements being forwarded to add to a batch job to be applied at the target.
However, Ahmed in the analogous art of parsing change logs for replicating changes to a target database/table teaches:
wherein the parsing the transaction log records for the changes identifies data manipulation language statements that are identified by the transaction log records and are in-scope of the replication relationship, wherein the indications of the changes comprise the in-scope data manipulation language statements, (See Ahmed [0022]-[0024] wherein source database log records are parsed to identify data manipulation language statements (i.e. insert, update, or delete SQL operations) and “determines if the operation is in-scope for replication” and then sends a message/indication to the target that describes the operation/statement. See also [0052]).
the in-scope data manipulation language statements being forwarded to add to a batch job to be applied at the target. (See Ahmed [0023]-[0025] and [0027] wherein the in-scope operations/statements are forwarded/sent to the target and added to a batch or unit-of-work to be applied to the target. Such batch as in [0027] is then applied when full or receiving a commit indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed with the teachings of Lu and Brodt. One having ordinary skill in the art would have been motivated to combine the in-scope determination of change operations/statements for replication and batching of applying changes as in Ahmed with the bulk target side transaction change application as in Brodt and the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce the amount of data/changes forwarded/applied by only replicating those determined to meet in-scope criteria and increase throughput by batching such changes to be applied together. See Ahmed [0023]-[0025]


The computer system of claim 10, wherein the identifying comprises reading one or more transaction logs at the source and parsing transaction log records for the changes, (See Lu [0029]-[0030] source logs transaction changes and processes such logged changes by parsing/extracting the log records for specific changes. See also [0032], [0100], [0106]).
Lu in view of Brodt does not explicitly teach:
wherein the parsing the transaction log records for the changes identifies data manipulation language statements that are identified by the transaction log records and are in-scope of the replication relationship, and wherein the indications of the changes comprise the in-scope data manipulation language statements, 
the in-scope data manipulation language statements being forwarded to add to a batch job to be applied at the target.
However, Ahmed in the analogous art of parsing change logs for replicating changes to a target database/table teaches:
wherein the parsing the transaction log records for the changes identifies data manipulation language statements that are identified by the transaction log records and are in-scope of the replication relationship, wherein the indications of the changes comprise the in-scope data manipulation language statements, (See Ahmed [0022]-[0024] wherein source database log records are parsed to identify data manipulation language statements (i.e. insert, update, or delete SQL operations) and “determines if the operation is in-scope for replication” and then sends a message/indication to the target that describes the operation/statement. See also [0052]).
the in-scope data manipulation language statements being forwarded to add to a batch job to be applied at the target. (See Ahmed [0023]-[0025] and [0027] wherein the in-scope 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed with the teachings of Lu and Brodt. One having ordinary skill in the art would have been motivated to combine the in-scope determination of change operations/statements for replication and batching of applying changes as in Ahmed with the bulk target side transaction change application as in Brodt and the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce the amount of data/changes forwarded/applied by only replicating those determined to meet in-scope criteria and increase throughput by batching such changes to be applied together. See Ahmed [0023]-[0025]

Regarding claim 18, Lu in view of Brodt, as applied above to claim 16 further teaches:
The computer program product of claim 16, wherein the identifying comprises reading one or more transaction logs at the source and parsing transaction log records for the changes, (See Lu [0029]-[0030] source logs transaction changes and processes such logged changes by parsing/extracting the log records for specific changes. See also [0032], [0100], [0106]).
Lu in view of Brodt does not explicitly teach:
wherein the parsing the transaction log records for the changes identifies data manipulation language statements that are identified by the transaction log records and are in-scope of the replication relationship, and wherein the indications of the changes comprise the in-scope data manipulation language statements, 
the in-scope data manipulation language statements being forwarded to add to a batch job to be applied at the target.

wherein the parsing the transaction log records for the changes identifies data manipulation language statements that are identified by the transaction log records and are in-scope of the replication relationship, wherein the indications of the changes comprise the in-scope data manipulation language statements, (See Ahmed [0022]-[0024] wherein source database log records are parsed to identify data manipulation language statements (i.e. insert, update, or delete SQL operations) and “determines if the operation is in-scope for replication” and then sends a message/indication to the target that describes the operation/statement. See also [0052]).
the in-scope data manipulation language statements being forwarded to add to a batch job to be applied at the target. (See Ahmed [0023]-[0025] and [0027] wherein the in-scope operations/statements are forwarded/sent to the target and added to a batch or unit-of-work to be applied to the target. Such batch as in [0027] is then applied when full or receiving a commit indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed with the teachings of Lu and Brodt. One having ordinary skill in the art would have been motivated to combine the in-scope determination of change operations/statements for replication and batching of applying changes as in Ahmed with the bulk target side transaction change application as in Brodt and the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce the amount of data/changes forwarded/applied by only replicating those determined to meet in-scope criteria and increase throughput by batching such changes to be applied together. See Ahmed [0023]-[0025]

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Brodt and further in view of Martin et al., U.S. Patent Pub. No. 2016/0179919, published on 6/23/2016 (hereinafter Martin).

Regarding claim 9, Lu in view of Brodt, as applied above to claim 1 further teaches:
The method of claim 1, 
Lu in view of Brodt does not explicitly teach:
wherein the changes are staged at the target in one or more external tables as data manipulation language (DML) statements corresponding to the changes, for anticipated application and commit to the target database, the one or more external tables being different from the destinations in the target database. (But note Brodt Fig. 1 staging generally at target, but not explicitly in this fashion).
However, Martin in the analogous art of replicating changes using an external table at the target teaches:
wherein the changes are staged at the target in one or more external tables as data manipulation language (DML) statements corresponding to the changes, for anticipated application and commit to the target database, the one or more external tables being different from the destinations in the target database. (See Martin Fig. 1, external buffer table 136 and as in [0020] and [0031]-[0032] wherein changes replicated to target from source are stored/stages in external buffer table for anticipated/selective applying to target tables. The external buffer table is different from the target tables 132 as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin with the teachings of Lu. One having ordinary skill in the art would have been motivated to combine the target system external buffer table for holding changes anticipated to be applied to target tables as in Martin with the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce the number of statements required to apply to target table by 

Regarding claim 15, Lu in view of Brodt, as applied above to claim 10 further teaches:
The computer system of claim 10, 
wherein the transaction end comprises a rollback of the transaction at the source, and (See Lu [0024] and [0092]-[0094] wherein the transaction end comprises rollback at the source and the “rollback on the source database is represented in the replication data by a rollback notification” sent to the target indicating rollback of the application).
wherein the target retains the identified changes despite receiving the indication of rollback from the source. (See Lu [0099] and [0106]  wherein target database/system maintains a “logging data” of all received “change records” even when an indication of “rollback” is received as in [0096] or [0102]. The identified changes are explicitly retained, as rollback to save point prior to the rollback notification time still are able to apply change records for points in time after the same point. Indicating that the changes received/logged are retained at the target. See also).
Lu in view of Brodt does not explicitly teach:
wherein the changes are staged at the target in one or more external tables as data manipulation language (DML) statements corresponding to the changes, for anticipated application and commit to the target database, the one or more external tables being different from the destinations in the target database, (But note Brodt Fig. 1 staging generally at target, but not explicitly in this fashion).

wherein the changes are staged at the target in one or more external tables as data manipulation language (DML) statements corresponding to the changes, for anticipated application and commit to the target database, the one or more external tables being different from the destinations in the target database, (See Martin Fig. 1, external buffer table 136 and as in [0020] and [0031]-[0032] wherein changes replicated to target from source are stored/stages in external buffer table for anticipated/selective applying to target tables. The external buffer table is different from the target tables 132 as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin with the teachings of Lu. One having ordinary skill in the art would have been motivated to combine the target system external buffer table for holding changes anticipated to be applied to target tables as in Martin with the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce the number of statements required to apply to target table by holding in the external table and only selectively applying needed change statements and reduce computational resources needed on target for applying changes. See Martin [0031] and [0045].

Regarding claim 20, Lu in view of Brodt, as applied above to claim 16 further teaches:
The computer program product of claim 16, 
wherein the transaction end comprises a rollback of the transaction at the source, and (See Lu [0024] and [0092]-[0094] wherein the transaction end comprises rollback at the source and the “rollback 
wherein the target retains the identified changes despite receiving the indication of rollback from the source. (See Lu [0099] and [0106]  wherein target database/system maintains a “logging data” of all received “change records” even when an indication of “rollback” is received as in [0096] or [0102]. The identified changes are explicitly retained, as rollback to save point prior to the rollback notification time still are able to apply change records for points in time after the same point. Indicating that the changes received/logged are retained at the target. See also).
Lu in view of Brodt does not explicitly teach:
wherein the changes are staged at the target in one or more external tables as data manipulation language (DML) statements corresponding to the changes, for anticipated application and commit to the target database, the one or more external tables being different from the destinations in the target database, (But note Brodt Fig. 1 staging generally at target, but not explicitly in this fashion).
However, Martin in the analogous art of replicating changes using an external table at the target teaches:
wherein the changes are staged at the target in one or more external tables as data manipulation language (DML) statements corresponding to the changes, for anticipated application and commit to the target database, the one or more external tables being different from the destinations in the target database, (See Martin Fig. 1, external buffer table 136 and as in [0020] and [0031]-[0032] wherein changes replicated to target from source are stored/stages in external buffer table for anticipated/selective applying to target tables. The external buffer table is different from the target tables 132 as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin with the teachings of Lu. One having ordinary skill in the art would have been motivated to combine the target system external buffer table for holding changes anticipated to be applied to target tables as in Martin with the replication of live/ongoing transaction changes from a source to a target prior to committing a transaction at the source as in Lee in order to reduce the number of statements required to apply to target table by holding in the external table and only selectively applying needed change statements and reduce computational resources needed on target for applying changes. See Martin [0031] and [0045].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2017/0322993

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

7/12/2021